EXHIBIT 23.1 CONSENT OF INDEPENDENT AUDITOR David Aronson, CPA, P.A. Certified Public Accountants May 14, 2010 The Board of Directors Frozen Food Gift Group, Inc. Gentlemen: This letter will authorize you to include the Audit of your company dated January 20, 2010 for the year ended December 31, 2009 and the period January 2, 2009 (inception) through December 31, 2009 in the Amendment No. 1 to Form S-1 Registration Statement to be filed with the Securities and Exchange Commission. Yours Truly, /s/ David Aronson, CPA, P.A.
